UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-23320 OLYMPIC STEEL, INC. (Exact name of registrant as specified in its charter) Ohio 34-1245650 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5096 Richmond Road, Bedford Heights, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (216) 292-3800 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes(X)No() Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer () Accelerated filer (X) Non-accelerated filer () Smaller reporting company () (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined Rule 12b-2 of the Exchange Act).Yes ()No (X) Indicate the number of shares of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding as of November 8, 2012 Common stock, without par value Olympic Steel, Inc. Index to Form 10-Q Page No. Part I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets – September 30, 2012 (unaudited) and December 31, 2011 (audited) 3 Consolidated Statement of Comprehensive Income – for the three and nine months ended September 30, 2012 and 2011 (unaudited) 4 Consolidated Statement of Cash Flows – for the nine months ended September 30, 2012 and 2011 (unaudited) 5 Supplemental Disclosures of Cash Flow information – for the nine months ended September 30, 2012 and 2011 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 30 Part II. OTHER INFORMATION 31 Item 6. Exhibits 31 SIGNATURES 32 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements Olympic Steel, Inc. Consolidated Balance Sheets (in thousands) September 30, December 31, (unaudited) (audited) Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other Total current assets Property and equipment, at cost Accumulated depreciation ) ) Net property and equipment Goodwill Intangible assets, net Other long-term assets Total assets $ $ Liabilities Current portion of long-term debt $ $ Accounts payable Accrued payroll Other accrued liabilities Total current liabilities Credit facility revolver Long-term debt Other long-term liabilities Deferred income taxes Total liabilities Shareholders' Equity Preferred stock - - Common stock Accumulated other comprehensive loss, net of tax ) - Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated statements. 3 Olympic Steel, Inc. Consolidated Statements of Comprehensive Income (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) Net sales $ Costs and expenses Cost of materials sold (excludes items shown seperately below) Warehouse and processing Administrative and general Distribution Selling Occupancy Depreciation Amortization Total costs and expenses Operating income Other (income) expense, net ) 91 ) 91 Income before interest and income taxes Interest and other expense on debt Income before income taxes Income tax provision Net income $ Net loss on interest rate hedge, net of tax ) - ) - Total comprehensive income $ Earnings per share: Net income per share - basic $ Weighted average shares outstanding - basic Net income per share - diluted $ Weighted average shares outstanding - diluted The accompanying notes are an integral part of these consolidated statements. 4 Olympic Steel, Inc. Consolidated Statements of Cash Flows (in thousands) Nine Months Ended September 30, (unaudited) Cash flows from (used for) operating activities: Net income $ $ Adjustments to reconcile net income to net cash used for operating activities - Purchase price inventory adjustment - Depreciation and amortization Loss on disposition of property and equipment 23 65 Stock-based compensation Other long-term assets ) Other long-term liabilities Changes in working capital: Accounts receivable ) ) Inventories ) ) Income taxes receivable and deferred ) Prepaid expenses and other ) Accounts payable ) Change in outstanding checks ) Accrued payroll and other accrued liabilities ) Net cash used for operating activities ) ) Cash flows from (used for) investing activities: Acquisition of Chicago Tube and Iron, net of cash acquired - ) Capital expenditures ) ) Proceeds from disposition of property and equipment Net cash used for investing activities ) ) Cash flows from (used for) financing activities: Credit facility revolver borrowings Credit facility revolver repayments ) ) Principal payments under capital lease obligations ) ) Term loan borrowings - Term loan repayments ) ) Industrial revenue bond repayments ) - Credit facility fees and expenses ) ) Proceeds from exercise of stock options (including tax benefits) and employee stock purchases 34 Dividends paid ) ) Net cash from financing activities Cash and cash equivalents: Net change ) ) Beginning balance Ending balance $ $ The accompanying notes are an integral part of these consolidated statements. 5 Olympic Steel, Inc. Supplemental Disclosures of Cash Flow Information (in thousands) Nine Months Ended September 30, (unaudited) Cash paid during the period Interest paid $ $ Income taxes paid $ $ Details of acquisition Fair value of CTI assets acquired $
